Appeal by defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Lamont, J.), imposed July 15, 1982, upon his conviction of burglary in the third degree, insofar as it denied his application for youthful offender treatment. 11 Sentence affirmed, insofar as appealed from. H Since defendant had been previously adjudicated a youthful offender following his conviction of a felony, he was ineligible for youthful offender treatment following his subsequent conviction of the instant crime of burglary in the third degree (see CPL 720.10, subd 2, par [c]; People v Green, 75 AD2d 625). In any event, even if defendant was eligible, his record and background would support the denial of youthful offender treatment. Mollen, P. J., Titone, Lazer and Mangano, JJ., concur.